Case 18-18285-amc          Doc 63     Filed 10/27/20 Entered 10/27/20 13:07:41              Desc Main
                                      Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                          :
                                                   :
            Harry M. Scrignoli, Jr.                :       Case No.: 18-18285-amc
                                                   :
            Debtor                                 :       Chapter 13

                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Harry M. Scrignoli, Jr., by and through his undersigned counsel,

   hereby move to modify his Chapter 13 Plan and in support thereof aver as follows:

            1.       Debtor filed a Chapter 13 Bankruptcy on or about December 18, 2018.

            2.       The Chapter 13 filing was assigned case number 18-18285.

            3.       The Chapter 13 Plan was confirmed by this Honorable Court on or about

   May 29, 2019.

            4.       On or about October 19, 2020 the Debtor and Wilmington Savings Fund

   Society, et. al, entered into a Stipulation resolving the pending Motion for Relief.

            5.       Per the Stipulation, the Debtor is delinquent in the sum of $4,368.85 in

   post-petition payments. A true and correct copy of the Stipulation is attached hereto as

   Exhibit “A.”

            6.       In accordance with the Stipulation, the Debtor will cure the subject

   $4,368.85 by amending the Chapter 13 plan.

            7.       In furtherance of the Stipulation and the Debtor curing the post-petition

   delinquency, this Motion and Modified Chapter 13 Plan are being contemporaneously

   filed.
Case 18-18285-amc       Doc 63    Filed 10/27/20 Entered 10/27/20 13:07:41         Desc Main
                                  Document     Page 2 of 2



          8.      The Debtor’s proposed modified Chapter 13 Plan, attached hereto as

   “Exhibit B”, is affordable to the Debtor.

          WHEREFORE, the Debtor requests that he be permitted to modify his Chapter

   13 Plan for the above-stated reasons.



   Dated: October 27, 2020                                   /s/Brad J. Sadek, Esq
                                                             Brad J. Sadek, Esq.
                                                             Attorney for Debtor
                                                             1315 Walnut Street
                                                             Suite #502
                                                             Philadelphia, PA 19107
